Citation Nr: 1242656	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the 50 percent rating then in effect.  In a November 2007 Supplemental Statement of the Case (SSOC), a Decision Review Officer (DRO) granted a 70 percent rating effective from April 29, 2005, which was the date the Veteran filed his claim for an increased evaluation.  However, by way of an August 2009 statement, the Veteran indicated that he was seeking a 100 percent schedular rating.  Accordingly, the appeal remains in appellate status.  

In August 2007, the Veteran presented testimony at a hearing conducted at the Chicago RO before a DRO.  In February 2011, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before the undersigned sitting in Washington, D.C.  Transcripts of these hearings are in the Veteran's claims folder.

In April 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and adjudication, including affording the Veteran a new VA examination, obtaining new VA treatment records, and considering evidence that had been received since the date of the most recently issued Supplemental Statement of the Case.

In April 2012, the Veteran submitted new evidence in connection with this appeal.  In a November 2012 appellant's post-remand brief, the Veteran's representative waived initial consideration of the new evidence submitted by the Veteran.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a psychosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Further, because the raised claim is inextricably intertwined with the issue on appeal, adjudication of the claim will be addressed in the remand and action paragraph sections of this document below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a November 2012 brief, the Veteran's representative contended that his "mental health issues are inextricably intertwined leading to an extremely complex mental health situation."  In this context, the Board notes that the medical evidence in this case reflects differences in opinion as to whether the Veteran's current psychosis is a feature of his PTSD or whether it is instead an unrelated psychotic disorder with the Veteran's service-connected PTSD being in full remission.

Specifically, in April 2012, a VA treating psychiatrist opined that the Veteran has severe PTSD with psychotic features resulting in infrequent episodes when just taking care of himself is difficult.  On the other hand, July 2009 and May 2011 VA examiners opined that the Veteran's PTSD is in remission and that the Veteran has a psychosis that is unrelated to his PTSD.

As a result, and as noted in a March 2012 memorandum of the AMC to the Chicago RO, the record gives rise to a claim for service connection for a psychotic disorder.  This raised claim is also integral to a determination as to the appropriate rating for the Veteran's service-connected psychiatric disability, as it is unclear as to whether the symptomatology pertaining to psychosis should be considered.  Therefore, the Board believes that the claim for service connection for a psychotic disorder should be adjudicated prior to final appellate adjudication of the Veteran's appealed claim for an increased rating for PTSD.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims is generally warranted for reasons of judicial economy even in absence of administrative error).

The Board also finds that clarification should be sought from the VA treating psychiatrist who wrote in support of the Veteran's claim in April 2012.  A thorough discussion and explanation may be helpful to the Board in weighing the evidence of record.  See 38 U.S.C.A. § 5103A(a)-(c).

Moreover, as the matter on appeal involves an unusual degree of difference of opinion between VA examiners and treating clinicians, the Board finds that an additional examination and opinion may be helpful in ascertaining the current severity and manifestations of Veteran's service-connected PTSD.

In addition, on remand, the RO/AMC should ensure that all relevant records of VA treatment have been sought for association with the VA electronic or paper claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

On readjudication, the RO/AMC should ensure that a Supplemental Statement of the Case is issued to the Veteran's current representative.  As noted by the Veteran in correspondence dated in April 2012, the March 2012 SSOC issued by the AMC was provided to a past representative.  Representation of the Veteran transferred to Disabled American Veterans in February 2010, as indicated by a completed VA Form 21-22 in the paper claims file.

Lastly, additional relevant records of VA treatment were associated with the Virtual VA Claims File in June 2012, which was subsequent to the issuance of the March 2012 SSOC.  Issuance of an SSOC that considers this new and relevant evidence generated and obtained by VA is required.   See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should conduct all necessary notice, development, and adjudication for the raised claim of service connection for a psychotic disorder.  This MUST be accomplished prior to readjudicating the issue of entitlement to an increased rating for PTSD.

2.  The RO/AMC should ensure that all VA records of psychiatric treatment are obtained.  

3. The RO/AMC should seek clarification from the VA treating psychiatrist who provided a note in support of the Veteran's claim in April 2012.

The VA treating psychiatrist wrote in April 2012 that the Veteran had been in treatment with her since 2005 for chronic PTSD with psychotic features.  This appears in conflict with medical opinions from VA compensation examiners in July 2009 and May 2011 that the Veteran's psychosis and PTSD are completely unrelated and that his symptoms of PTSD are in total remission.   

Further, the VA treating psychiatrist opined that the Veteran's illness is severe and results in infrequent episodes when just taking care of himself is difficult.  This appears to depict a greater level of disability than that described at July 2009 and May 2011 VA examinations.

The treating VA psychiatrist should be asked to provide a fully reasoned explanation for her diagnosis of chronic PTSD with psychotic features and her evaluation of the severity of the Veteran's psychiatric disease.  She should also be requested to provide a statement as to whether the Veteran's PTSD may be in remission and whether he may have a psychotic disorder that is separate from his service-connected PTSD.  A discussion of the facts and a clear rationale would be helpful.  


4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected 
PTSD. 

The records reviewed must include the April 2012 written opinion of a VA treating psychiatrist, who characterizes the Veteran's condition as chronic PTSD with psychotic features.

The examiner should also take a complete history from the Veteran as to the nature and onset of his psychiatric symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then provide a diagnosis for each psychiatric disorder found.  Regarding the Veteran's psychosis, the examiner should provide an opinion as to whether it is a feature or manifestation of the Veteran's service-connected PTSD or a separately diagnosed disorder.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).

The RO/AMC must ensure that the SSOC is sent to the Veteran's current representative.  As the Veteran has noted, the AMC issued a March 2012 SSOC to a past representative.  Representation transferred to Disabled American Veterans in February 2010.

The Veteran and his representative must be afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



